Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-10 are pending in the application and have been examined as the subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed  05/28/2020 is a national stage entry of PCT/US2018/062519 with an international filing Date of 11/27/2018.  PCT/US2018/062519 claims priority from US Provisional Application 62592704, filed 11/30/2017.



Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,8 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Tollington et al. (US PG Publication 2010/0190648 A1).
Applicant claims a dispersion of a pesticide in an agricultural oil comprising: (a) an oil- compatible, polyurea-based polymeric rheology modifier, (b) an agricultural oil, and (c) a dispersed particulate pesticide.
Tollington et al. teach a formulation wherein an agrochemically active component is dispersed in oil and a structurant ) [0046]). The structurant is an oligomer including urethane and urea linkages ([0005-0008]) having a molecular weight of 1000 to 20000 more usually from 1500 to 10000 and particularly from 2000 to 8000 ([0068]). Tollington et al.  teach the use of an alkylaryl sulphonate compound as a surfactant ([0133]) and that the formulation comprises the following components: a.) from 10 to 95 wt. % of an oil, b). from 0.1 to 15 wt. % of oligomeric structurant, c.) from 0.5 to 30 wt. % of agrochemically active component, d.) optionally from 5 to 35 wt. % of surfactant,  and e.) optionally from 0.1 to 45 wt. % of solvent (see claims 1 and 18 of Tollington et al.).
Tollington et al. meet all of the limitations of the claims and the claims are thereby anticipated.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3,5-7 and 10 are rejected under 35 USC 103 as being obvious over Tollington et al. (US PG Publication 2010/0190648 A1) in view of Haubennestel et al. (US PG Publication 2004/0127674 A1).

Applicant’s Invention

Applicant claims a dispersion of a pesticide in an agricultural oil comprising: (a) an oil- compatible, polyurea-based polymeric rheology modifier, (b) an agricultural oil, and (c) a dispersed particulate pesticide.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Tollington et al. teach a formulation wherein an agrochemically active component is dispersed in oil and a structurant )[0046], polyurea- based polymeric rheology modifier of the instant claims). The structurant is an oligomer including urethane and urea linkages ([0005-0008]) having a molecular weight of 1000 to 20000 more usually from 1500 to 10000 and particularly from 2000 to 8000 ([0068]). Tollington et al.  teach the use of an alkylaryl sulphonate compound as a surfactant ([0133]) and that the formulation comprises   the following components: a.) from 10 to 95 wt. % of an oil, b). from 0.1 to 15 wt. % of oligomeric structurant, c.)from 0.5 to 30 wt. % of agrochemically active component, d.) optionally from 5 to 35 wt. % of surfactant,  and e.) optionally from 0.1 to 45 wt. % of solvent (see claims 1 and 18 of Tollington et al.).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Tollington et al. is that Tollington et al. do not expressly teach the claimed rheology modifier (limitation of instant claims 3,5-7 and 10 ).  However, Haubennestel et al.  teach that polymeric urea-urethanes find use as rheology control agents ([0056]). The rheology modifiers are obtained by a first reaction of a diisocyanate with a polyol to form a NCO-terminated urethane prepolymer, followed by a second reaction of the urethane prepolymer with a mixture of a mono-amine and diamine ([0016]). The polyol to be used in the first reaction includes polytetrahydrofuran diols([0045]), and the diisocyanate components include hexamethylenediisocyanate and cyclohexylene diisocyanate ( [0048]). Accordingly, the polymeric urea-urethane rheology modifiers of Tollington et al.   correspond to the polyurea-polyurethane rheology modifiers of claims 3,5-7 and 10 of the instant application.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     Tollington et al. and Haubennestel et al. teach the use of polyurea- based polymeric rheology modifier.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Tollington et al. and Haubennestel et al. to arrive at a dispersion of a pesticide in an agricultural oil comprising the claimed polyurea- based polymeric rheology modifier at the time the instant invention was filed, with a reasonable expectation of success. Haubennestel et al. teach that  in order to influence the rheology of liquid polymer systems use is made predominantly of organic modified bentonites, silicas, hydrogenated castor oil and polyamide waxes and that a disadvantage of these substances is that they are usually dry solids which have to be incorporated into the liquid polymer system in a form in which they are compounded by means of solvents, with shearing forces, to form a semi-finished product or by means of careful temperature control. If these temperatures are not maintained, Haubennestel et al. teach that crystallites occur ([0003]).   Haubennestel et al.  teach that they have surprisingly found that in the reaction of isocyanate-terminated urethane prepolymers with mixtures of monoamines and polyamines in defined proportions to one another it is possible to prepare excellent rheology control agents ([0016]).  It would have been obvious for the skilled person to modify the additives such as viscosity controlling agents and to introduce polyurea-polyurethane rheology modifier well known from Haubennestel et al. One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having formulation wherein crystallites do not occur.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a pesticidal dispersion using the claimed rheology modifier.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).










Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617